DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 06/10/2022 has been entered. 
Claims 1-5, and 7-13 are pending. 
Claim 6 is canceled.  
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumpstone et al., (US 20140084795 A1, herein after Cumpstone) in view of Lepard et al., (US 8558413 B1, Lepard), Aaron et al., (US 2020/0383173 A1, herein after Aaron) and Schlicht et al., (US 20100142448 A1, herein after Schlicht).  
 
Claim 1,
	Cumpstone discloses a NEMA edge gateway for being used with a NEMA Luminaire, a serial device and an IP device, (fig. 1 gateway. Gateway (interpreted as NEMA edge gateway) couple to the network interface of LIAF nodes (NEMA luminaire) for providing information from the sensors (a serial device) at the nodes to a local or cloud based service platform, ¶ [0008]. The sensors are typically devices, which detect particular conditions, for example, audio from glass breaking or car alarms, video cameras (IP device) for security and parking related sensing, motion sensors, light sensors, radio frequency identification detectors, weather sensors or detectors for other conditions.  The gateways can communicate with each other through cellular, Wi-Fi. ¶ [0009] ) including: a NEMA motherboard including a NEMA port for being coupled to the NEMA Luminaire and electrically connected to the serial device ([0009] Typically each node will include AC/DC converters to convert the supplied AC power to DC for use by the processor, sensors, etc. The gateways can communicate with each other through cellular, Wi-Fi or other means to the service platforms); a Power Over Serial (POS) module mounted on the NEMA motherboard and electrically connected to the NEMA port, ([0009] Typically each node will include AC/DC converters to convert the supplied AC power to DC for use by the processor, sensors, etc. The gateways can communicate with each other through cellular, Wi-Fi or other means to the service platforms. Figs. 1-4, 11 and 12) and for providing networking and power for the serial device via the NEMA port (¶ [0009] each node include AC power converts to DC for use by processors, sensors, etc.  Gateway communicate with other through cellular, Wi-Fi. Fig. 3 power module, sensor module, network module, controller module); a mobile communication network module for providing a mobile communication network (Fig. 3 network module) a network processing module electrically connected to the mobile communication network module (¶ [0009] each node include AC power converts to DC for use by processors, sensors, etc.  Gateway communicate with other through cellular, Wi-Fi. Fig. 3 power module, sensor module, network module, controller module. Typically, each node will include AC/DC converters to convert the supplied AC power to DC for use by the processor, sensors, etc.).
	Cumpstone does not explicitly disclose a Power Over Ethernet (POE) module for being coupled to the IP device and for providing networking and power for the IP device; and a network processing module electrically connected to the mobile communication network module, the POE module and the POS module, and for allowing the mobile communication network module to provide the mobile communication network for the POE module and the POS module, wherein the POS and POE obtain power through the ANSI C136.41 7-pin NEMA port, and wherein the network processing module includes a clock synchronization unit for performing clock synchronization on signals processed by the network processing module.
	Lepard discloses a Power Over Ethernet (POE) module for being coupled to the IP device and for providing networking and power for the IP device (the powered devices 30 may comprise POE-enabled powered devices that may be directly attached by appropriate CAT-5 cable connections to the power over Ethernet power sourcing device 33 at a power over Ethernet adapter port 24 of the appropriate type, power devices such as networking devices, cameras, sensors, etc. col 5, lines 4-30); and the POE module and the POS module, (functions as a communication gateway between the different powered devices 30, providing a communications interface between the various powered devices 30 using standard Ethernet protocols… the Ethernet switch 65 is connected to the microcontroller unit 37 which is used to monitor and control the power which is supplied to the different peripheral bus receptacles 20, 40. A serial interface between the microcontroller unit 37 and the power over Ethernet power sourcing device 33 allows the microcontroller unit 37 to access and control the voltage and current channeled to each port and the ability to separately turn on and off one or more of the peripheral bus receptacles 20, 40 or any other direct connections to the power over Ethernet power sourcing device 33, col 6 lines 56-67) and for allowing the mobile communication network module to provide the mobile communication network for the POE module and the POS module (FIGS. 1 and 2, the power over Ethernet power sourcing device 33 provides one or more, preferably a plurality of peripheral bus receptacles 20,40, such as USB ports, each of which is adapted to provide power to and data communication among a number of powered devices. Col 12, lines 12-35. The powered devices 30 may comprise POE-enabled powered devices that may be directly attached by appropriate CAT-5 cable connections to the power over Ethernet power sourcing device 33 at a power over Ethernet adapter port 24 of the appropriate type, power devices such as networking devices, cameras, sensors, etc. col 5, lines 4-30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone by using the features, as taught by Lepard in order to efficiently improve power and digital data communication connections to powered devices atop utility poles.
Aaron discloses the POS and POE obtain power through the ANSI C136.41 7-pin NEMA port, (The cables 116A, 116B may be networking cables (e.g., Power over Ethernet (PoE)) cables, cables electrically coupled to other electronic circuits (e.g., cameras, transducers, weather devices, internet of things (IoT) devices, or any other type of device, ¶[0075], fig. 3c. The multi-pin NEMA connector 108 may be compatible with the standard referred to as ANSI C136.41, ANSI C136.41-2013, or some other standard ¶ [0074]. The multi-pin NEMA devices may include one or more contacts to pass these other signals, which may include a plurality of low power direct current (e.g., 0 VDC to 10 VDC) dimming control signals, ¶ [0078]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone and Lepard in order to efficiently improve the communication capabilities of the device, ¶ [0070].
Schlicht discloses wherein the network processing module includes a clock synchronization unit for performing clock synchronization on signals processed by the network processing module (providing time synchronization among nodes of the network, wherein the time synchronization is provided by communicating a representation of network timing at all the nodes with sufficient accuracy to enable reliable communications; and determining network timing associated with a device, wherein the device is a traffic light, ¶ [0678]. providing multiple fixed-network gateway interfaces connecting the mobile ad hoc network to a fixed network; and providing a device that communicates with a mobile device and a device on the fixed network, wherein the device is a traffic light, ¶ [0682]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpston, Lepard  and Aaron by using the features, as taught by Schlicht in order to efficiently improve network capacity, ¶ [01113].
Claim 2,
	Cumpstone and Schlicht do not disclose a streetlight dimming control module mounted on the NEMA motherboard and electrically connected to the ANSI C136.41 7-pin NEMA port, and for controlling brightness of the NEMA Luminaire via the ANSI C136.41 7-pin NEMA port.
Lepard discloses  a streetlight dimming control module mounted on the NEMA motherboard and electrically connected to the NEMA port, and for controlling brightness of the NEMA Luminaire via the NEMA port (The power over Ethernet power sourcing device provides one or more, preferably a plurality of ports or peripheral bus receptacles, such as USB ports, RJ45 ports, or multi-pin ports, each of which is adapted to provide power to and data communication to and among a number of powered devices…light control unit (such as LED driver), col 3 lines 14-29…Powered devices 30 suitable for the present invention may include, but are not limited to, control units for the lights, col 5 lines 10-30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone, Aaron and Schlicht by using the features, as taught by Lepard in order to efficiently improve power and digital data communication connections to powered devices atop utility poles.
Aaron discloses ANSI C136.41 7-pin NEMA port, (The multi-pin NEMA connector 108 may be compatible with the standard referred to as ANSI C136.41, ANSI C136.41-2013, or some other standard ¶ [0074].)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone, Lepard and Schlicht in order to efficiently improve the communication capabilities of the device, ¶ [0070].
Claim 3, 	
	Cumpstone discloses a power supply module electrically connected to NEMA port to receive electrical energy, wherein the electrical energy serves as a power source for the streetlight dimming control module, the POS module, (The power over Ethernet power sourcing device provides one or more, preferably a plurality of ports or peripheral bus receptacles, such as USB ports, RJ45 ports, or multi-pin ports, each of which is adapted to provide power to and data communication to and among a number of powered devices…light control unit (such as LED driver), col 3 lines 14-29…Powered devices 30 suitable for the present invention may include, but are not limited to, control units for the lights, col 5 lines 10-30. Figs. 3 & 4) the mobile communication network module, the power module and the network processing module (Fig. 3 network module 14 and power module 12. ¶ [0036]).
	Cumpstone, and Schlicht do not disclose power module is POE module and ANSI C136.41 7-pin.
	Lepard discloses power module is POE module (Fig. 3 POE power sourcing device, power over Ethernet system). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone, Aaron and Schlicht by using the features, as taught by Lepard in order to efficiently improve power and digital data communication connections to powered devices atop utility poles.
Aaron discloses ANSI C136.41 7-pin NEMA port, (The multi-pin NEMA connector 108 may be compatible with the standard referred to as ANSI C136.41, ANSI C136.41-2013, or some other standard ¶ [0074].)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone, Lepard and Schlicht in order to efficiently improve the communication capabilities of the device, ¶ [0070].
Claim 4,
	Cumpstone discloses a network status indicating module electrically connected to the network processing module and for indicating a status of the network processing module or mobile communication network (Figs. 3&4 shows network module connected with processing module and power module…(The power over Ethernet power sourcing device provides one or more, preferably a plurality of ports or peripheral bus receptacles, such as USB ports, RJ45 ports, or multi-pin ports, each of which is adapted to provide power to and data communication to and among a number of powered devices…light control unit (such as LED driver), col 3 lines 14-29…).
Claim 5,
	Cumpstone discloses an encryption and decryption module electrically connected to the network processing module and for performing encryption and decryption on signals processed by the network processing module (Fig. 3 the software on the application controller provides activation, administration, security (authentication and access control) and communication functions. The Network Module 14 provides Radio Frequency (RF) based wireless communications to the other nodes. These wireless communications can be based on Neighborhood Area Network (NAN), WiFi, 802.15.4 or other technologies ¶ [0037]).
Claim 7,
	Cumpston discloses wherein the mobile communication network module includes a positioning module for providing positioning information for the network processing module ([0059] FIGS. 7-10…A series of vehicle detection sensors 180 are positioned one above each parking space in a parking garage, or a single multi-space occupancy detection sensor is positioned at each light. The sensors can operate using any well-known technology that detects the presence or absence of a vehicle parked underneath them. ¶ [0062, 0063].
Claim 8,
	Cumpstone discloses wherein the mobile communication network module, the network processing module and the power module are mounted on the NEMA motherboard (Fig. 3 network module 14 and power module 12. ¶ [0036]).
	Cumpstone, Aaron and Schlicht do not disclose power module is POE module.
	Lepard discloses power module is POE module (Fig. 3 POE power sourcing device, power over Ethernet system). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone, Aaron and Schlicht by using the features, as taught by Lepard in order to efficiently improve power and digital data communication connections to powered devices atop utility poles.
Claim 9,
	Cumpstone, Aaron and Schlicht do not disclose a POE daughterboard, wherein the POE module is mounted on the POE daughterboard.
	Lepard discloses a POE daughterboard, wherein the POE module is mounted on the POE daughterboard (power over Ethernet system having POE power sourcing device 33. The power over Ethernet power sourcing device is mounted inside the light fixture. Col 3 lines 30-35. Power over Ethernet system having POE power sourcing device 33).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone, Aaron and Schlicht by using the features, as taught by Lepard in order to efficiently improve power and digital data communication connections to powered devices atop utility poles.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumpstone in view of Lepard, Aaron, Schlicht and Dirks et al., (US 8432835 B1, herein after Dirks).
Claim 10,
	Cumpstone discloses a NEMA base and a NEMA case, wherein the NEMA base carries the NEMA motherboard (Fig. 4 gateway node platform…controllers’ module, processor module, sensor module); the NEMA port has a coupling end exposed from the NEMA base and for being coupled to the NEMA Luminaire (Fig. 4 ¶ [0037] The module 16 may also be coupled to a controller 40. [0038] FIG. 4 is a block diagram of gateway platform 50. As suggested by the figure, and mentioned above, the gateway platform can be located at a node or located in its own housing separately from the nodes. In the diagram of FIG. 4, the components of the power module 12, Processor Module 15, LED Light Source Module 16 and Third-party Light Source Module 18 are shown again, as well as the Sensor Modules 30 and Controller Modules 40.).
Cumpstone, Lepard, and Schlicht do not disclose ANSI C136.41 7-pin NEMA port;  the NEMA case covers the NEMA base, and the NEMA motherboard and the POE daughterboard are stacked in layers within a receiving space formed between the NEMA case and the NEMA base.
Aaron discloses ANSI C136.41 7-pin NEMA port, (The multi-pin NEMA connector 108 may be compatible with the standard referred to as ANSI C136.41, ANSI C136.41-2013, or some other standard ¶ [0074].)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone, Lepard and Schlicht in order to efficiently improve the communication capabilities of the device, ¶ [0070].
Dirks discloses the NEMA case covers the NEMA base, and the NEMA motherboard and the POE daughterboard are stacked in layers within a receiving space formed between the NEMA case and the NEMA base (the compact configuration of the switching unit 105 advantageously may save space in computing rack. A dense printed circuit board may be used to provide the interconnections within the switching unit…a twelve-layer printed circuit board may be used to provide many planes and reduce the overall space required by the switching unit 105…two printed circuit boards may be used, a motherboard configured to provide Ethernet, power, and control connectivity, and a daughterboard configured to provide ISDN connectivity. The daughterboard may be placed above or below the motherboard, col 10 lines 60-67 and col 11 lines 0-5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpston, Lepard, Aaron and Schlicht by using the features, as taught by Dirks in order to efficiently reduce the overall space required by the switching unit by printing layer circuit boards.

Claim 11,
Cumpstone discloses network board wherein the mobile communication network module and the network processing module are mounted on the network board (Figs 3&4 network module, processor module…[0073] Microcontroller 400 is also coupled to a pair of I2C bus interfaces 500. These bus interfaces can be used to connect other components on the board, or to connect other components that are linked via a cable. The I2C bus 500 does not require predefined bandwidth, yet enables multi-mastering, arbitration, and collision detection. Microcontroller 400 is also connected to an SP1 interface 510 to provide surge protection. In addition, microcontroller 400 is coupled to a USB interface 520, and to a JTAG interface 530. The various input and output busses and control signals enable the application controller at the node interface, comprising a wide variety of sensors and other devices, to provide, for example, lighting control and sensor management ¶ [0073]).
Cumpstone, Lepard, Aaron and Schlicht do not disclose network board is network daughterboard.
Dirks discloses network board is network daughterboard (the compact configuration of the switching unit 105 advantageously may save space in computing rack. A dense printed circuit board may be used to provide the interconnections within the switching unit…a twelve-layer printed circuit board may be used to provide many planes and reduce the overall space required by the switching unit 105…two printed circuit boards may be used, a motherboard configured to provide Ethernet, power, and control connectivity, and a daughterboard configured to provide ISDN connectivity. The daughterboard may be placed above or below the motherboard, col 10 lines 60-67 and col 11 lines 0-5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpston, Lepard, Aaron and Schlicht by using the features, as taught by Dirks in order to efficiently reduce the overall space required by the switching unit by printing layer circuit boards.
Claim 12,
	Cumpstone discloses the mobile communication network module is mounted on the network board (Figs 3&4 network module, processor module…[0073] Microcontroller 400 is also coupled to a pair of I2C bus interfaces 500. These bus interfaces can be used to connect other components on the board, or to connect other components that are linked via a cable. The I2C bus 500 does not require predefined bandwidth, yet enables multi-mastering, arbitration, and collision detection. Microcontroller 400 is also connected to an SP1 interface 510 to provide surge protection. In addition, microcontroller 400 is coupled to a USB interface 520, and to a JTAG interface 530. The various input and output busses and control signals enable the application controller at the node interface, comprising a wide variety of sensors and other devices, to provide, for example, lighting control and sensor management ¶ [0073]).
Cumpstone, Lepard, Aaron and Schlicht do not disclose network board is network daughterboard a POE daughterboard and a network daughterboard, wherein the network processing module and the POE module are mounted on the POE daughterboard.
Dirks discloses network board is network daughterboard a POE daughterboard and a network daughterboard, wherein the network processing module and the POE module are mounted on the POE daughterboard (the compact configuration of the switching unit 105 advantageously may save space in computing rack. A dense printed circuit board may be used to provide the interconnections within the switching unit…a twelve-layer printed circuit board may be used to provide many planes and reduce the overall space required by the switching unit 105…two printed circuit boards may be used, a motherboard configured to provide Ethernet, power, and control connectivity, and a daughterboard configured to provide ISDN connectivity. The daughterboard may be placed above or below the motherboard, col 10 lines 60-67 and col 11 lines 0-5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpston, Lepard, Aaron and Schlicht by using the features, as taught by Dirks in order to efficiently reduce the overall space required by the switching unit by printing layer circuit boards.
Claim 13 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agrawal et al., (US 20190107273 A1)
Wagner et al., (US 20160113096 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473